            Case 1:21-cv-00532-SAG Document 56 Filed 05/19/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                                 *

Plaintiff                                       *

v                                               *           Civil Action No. SAG-21-532

M&T BANK,                                       *

Defendant                                     *
                                             ***
                                            ORDER

        I have reviewed Plaintiff’s three Motions filed this morning, ECF 52, 53, 54, and his

additional filing on the same subject, ECF 55. All of the QC notices Plaintiff references were

entered at my direction as the presiding judge, for the standard purpose of keeping the docket in

this matter free of further improperly filed material. Any future filings should conform with this

Court’s Local Rules and the Federal Rules of Civil Procedure, and with the directions I provided

the parties in ECF 39 about items that should or should not be filed with the Court.

        Accordingly, Plaintiff’s Motions, ECF 52, 53, and 54, are DENIED.

        SO ORDERED this 19th day of May, 2021.



                                             ________/s/____________________
                                             Stephanie A. Gallagher
                                             United States District Judge
